NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
             in the limited circumstances allowed under Rule 23(e)(1).

                                           2022 IL App (3d) 210531-U

                                  Order filed April 19, 2022
      ____________________________________________________________________________

                                                      IN THE

                                      APPELLATE COURT OF ILLINOIS

                                                THIRD DISTRICT

                                                       2022

      In re J.W.,                            )     Appeal from the Circuit Court
                                             )     of the 10th Judicial Circuit,
              a Minor                        )     Peoria County, Illinois.
                                             )
      (The People of the State of Illinois,  )
                                             )
             Petitioner-Appellee,            )     Appeal No. 3-21-0531
                                             )     Circuit No. 18-JA-397
             v.                              )
                                             )
      Tonecia C. C.,                         )     Honorable
                                             )     Timothy Cusack,
             Respondent-Appellant).          )     Judge, presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court.
            Justices Holdridge and Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                    ORDER

¶1           Held: The trial court’s determination that it was in the best interest of the minor to
                   terminate respondent’s parental rights was not against the manifest weight of the
                   evidence.

¶2           The respondent, Tonecia C. C., appeals from the circuit court’s order terminating her

     parental rights to her son, J.W., arguing the trial court’s finding that it was in the best interest of

     J.W. to terminate her parental rights was erroneous. We affirm.
¶3                                           I. BACKGROUND

¶4          In October 2018, J.W. was born. On November 7, 2018, the State filed a petition for

     adjudication of wardship, alleging that J.W. was neglected in that his environment was injurious

     to his welfare based on the following: (a) respondent was previously found unfit in Peoria

     County Case Nos. 16-JA-41 and 16-JA-42 on July 26, 2016, and in Peoria County Case No. 16-

     JA-339, on February 28, 2017, with no subsequent finding of fitness; (b) respondent had not

     completed services that would result in a finding of fitness; (c) respondent had a criminal history

     which included: 2009 Possession/ Consumption of Alcohol by a Minor, 2016 Possession of

     Controlled Substance, 2016 Possession of Stolen Firearm, 2016 Retail Theft, and 2016

     Possession of Drug Paraphernalia; and (d) Michael W. (J.W.’s putative father) had a criminal

     history which included: 2013 Residential Burglary, 2008 Burglary, 2006 Possession of a

     Controlled Substance, 2003 Possession of Controlled Substance, 2002 Manufacture/Delivery of a

     Controlled Substance, 2001 Possession of a Controlled Substance, 1998 Manufacture/Delivery of

     Controlled Substance, 1995 Manufacture/Delivery of Controlled Substance, 1993 Illegal

     Possession a Weapon/ Firearm, 1992 Possession of a Controlled Substance, 1990 Manufacture/

     Delivery a Controlled Substance, and 1991 Felony Possession of a Weapon/Firearm.

¶5          On November 7, 2018, a temporary shelter care hearing took place, at which respondent

     was not present. The trial court found probable cause to believe that the allegations in the

     petition were true and that it was a matter of immediate and urgent necessity and in the best

     interest of J.W. that J.W. be placed in shelter care. The trial court ordered that J.W. be placed in

     the temporary custody of the Department of Children and Family Services (DCFS) with DCFS

     having the right to place J.W. The trial court noted that a shelter care rehearing was waived due

     to respondent’s placement in the Department of Corrections.


                                                       2
¶6          On December 10, 2018, respondent, through her attorney, filed a response to the juvenile

     petition, admitting the allegations in the petition. On January 29, 2019, following an adjudication

     hearing, the trial court found a factual basis for the respondent’s admissions and adjudicated J.W.

     neglected, finding the contents of petition had been proven by a preponderance of the evidence.

     By agreement of the parties, a dispositional hearing took place immediately thereafter, with the

     trial court finding respondent to be unfit and unable to care for, protect, train, or discipline J.W.

     due to respondent’s prior unfitness and her current incarceration. J.W. was made a ward of the

     court, and DCFS was named J.W.’s guardian with the right of placement. Respondent was

     ordered to cooperate with DCFS, comply with the terms of her service plan, and correct the

     conditions which required J.W. to be in care, or risk the termination of her parental rights.

¶7          Respondent’s service plan included the following: (1) execute all authorizations for

     releases of information requested by DCFS; (2) cooperate fully and completely with DCFS; (3)

     obtain a drug and alcohol assessment arranged by DCFS and follow, cooperate with, and

     successfully complete any recommended course of treatment, and provide proof to DCFS of

     successful completion of the treatment; (4) perform random drug drops four times per month; (5)

     submit to a psychological examination arranged by DCFS and follow the recommendations

     made; (6) participate in and successfully complete counseling and provide DCFS proof of

     successful completion of counseling; (7) participate in and successfully complete a parenting

     course or parenting classes specified by DCFS and provide DCFS proof of successful completion

     of such parenting course or classes; (8) participate in and successfully complete a domestic

     violence course or classes specified by DCFS and provide DCFS or designee proof of successful

     completion of such domestic violence course or classes; (9) obtain and maintain stable housing

     that was conducive to the safe and healthy rearing of J.W.; (10) provide the assigned caseworker


                                                       3
     with any change in address and/or phone number, and any change in members of the household

     within three days; (11) provide to the assigned caseworker the name, date of birth, and social

     security number, and relationship of any individual requested by DCFS with whom DCFS has

     reason to believe a relationship exists or has developed that will affect J.W.; (12) attend

     scheduled supervised visits with J.W. at the times and places set by DCFS and demonstrate

     appropriate parenting conduct during those visits; and (13) use best efforts to obtain and maintain

     a legal source of income.

¶8          On November 23, 2020, the State filed a petition to terminate respondent’s parental rights

     and the parental rights of Michael W. or any unknown putative father of J.W. The petition

     alleged that: (1) respondent was an unfit person pursuant to section 50/1(D)(m)(ii) of the

     Adoption Act (750 ILCS 50/1(D)(m)(ii) (West 2020)), in that she failed to make reasonable

     progress toward the return of J.W. during any nine-month period following the adjudication of

     neglect, with the nine-month period being January 29, 2019, to October 29, 2019; (2) respondent

     was an unfit parent in light of her convictions in Logan County in case no. 19-CF-88 for

     Aggravated Battery of a Peace Officer (Class 2 felony) and in Peoria County in case no. 16-CF-

     629 for Possession of a Stolen Firearm (Class 2 felony), case no. 16-CF-182 for Possession of a

     Controlled Substance (Class 4 felony), and case no. 16-CM-1197 for Possession of Drug

     Paraphernalia (Class A Misdemeanor), in that she was depraved as defined by section 50/1(D)(i)

     of the Adoption Act (750 ILCS 50/1(D)(i) (West 2020) (“[t]here is a rebuttable presumption that

     a parent is depraved if the parent has been criminally convicted of at least 3 felonies under the

     laws of this State *** and at least one of these convictions took place within 5 years of the filing

     of the petition or motion seeking termination of parental rights”); (3) Michael W., putative father

     of J.W., was an unfit person pursuant to section 50/1(D)(b) of the Adoption Act (750 ILCS


                                                      4
       50/1(D)(b) (West 2020)), in that he failed to maintain a reasonable degree of interest, concern or

       responsibility as to J.W.’s welfare; and (4) father unknown, putative father of J.W., was an unfit

       person pursuant to section 50/1(D)(b) of the Adoption Act in that he failed to maintain a

       reasonable degree of interest, concern or responsibility as to J.W.’s welfare.

¶9            On July 21, 2021, a fitness hearing took place. The trial court confirmed with respondent

       that she had written a letter to her attorney indicating that she did not want to be a part of the

       hearing and that she consented to the hearing taking place without her. She confirmed that she

       wanted to be excused from the rest of the hearing. Respondent’s attorney confirmed that he had

       received a letter from respondent in which she instructed him to have the trial court proceed with

       terminating her parental rights because she was imprisoned and could not complete services. He

       stated, “[s]he won’t be released on time and on that basis—and did not return our response to the

       petition to terminate in a timely fashion.” The trial court admonished respondent that the hearing

       would proceed without her and confirmed that she understood the hearing was for the

       termination of her parental rights. The trial court stated, “[s]o we’ll go through with this hearing

       without you being present.” The trial court then advised respondent of her appeal rights.

¶ 10          Thereafter, the attorney for the State provided a proffer of evidence, indicating that the

       caseworker would testify consistently with her best interest report filed on July 9, 2021, that

       respondent had been incarcerated and, even though services were made available to respondent

       during her incarceration, she failed to avail herself of those services to make progress toward

       fitness. The attorney for the State also indicated that the named putative father, Michael W., had

       not been in involved in the pendency of the case. The trial court found the State met its burden of

       proving unfitness by clear and convincing evidence. By agreement of the parties, the best interest

       hearing commenced immediately thereafter.


                                                         5
¶ 11           At the best interest hearing, the caseworker, Heather Gillespie, testified that J.W.’s

       current placement with a licensed foster family met all the statutory best interest factors and the

       family was willing to provide permanence for J.W. She more specifically testified that in his

       current placement, J.W. was safe, secure, provided for, happy, and healthy. She also testified that

       the foster family had recently adopted J.W.’s older sibling. The caseworker recommended that

       the permanency goal be changed to adoption. The guardian ad litem agreed with the

       caseworker’s recommendation. The trial court stated, “I’ll adopt the recommendations as

       outlined.” The trial court found that it was in the best interest of J.W. that the parental rights of

       the respondent and the putative father (Michael W. and fathers unknown) be terminated.

¶ 12           Respondent appealed.

¶ 13                                               II. ANALYSIS

¶ 14           On appeal, respondent contends the trial court erred in finding it was in J.W.’s best

       interest to terminate her parental rights. Respondent’s argument in this regard is that J.W. should

       have been given an opportunity to reunite with her in light of the Juvenile Court Act’s policy of

       maintaining family ties wherever possible. Respondent also argues the trial court did not have

       enough information to find that it was in J.W.’s best interest to terminate her parental rights. She

       argues that although she had waived her continuing appearance at the final hearing, she still

       should have been given a chance at reunification. In response, the State argues that respondent

       has offered no analysis related to the applicable statutory best interest factors and, thus, any

       argument as to the trial court’s weighing of those factors should be considered forfeited in

       accordance with Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020). Additionally, the

       State argues that a review of the statutory best interest factors, as applied in this case, indicate it

       was in J.W.’s best interest to terminate respondent’s parental rights.


                                                          6
¶ 15          At the best interest stage, the focus of the termination proceeding shifts to the child, and

       the parent's interest in maintaining the parent-child relationship must yield to the child's interest

       in having a stable and loving home life. In re D.T., 212 Ill. 2d 347, 364 (2004). At the best

       interest hearing, the State bears the burden of proving by a preponderance of the evidence that

       the termination of parental rights is in the child's best interest. In re K.P., 2020 IL App (3d)

       190709, ¶ 41. The preponderance standard is a less stringent standard of proof than the standard

       of beyond a reasonable doubt or the standard of by clear and convincing evidence. Id. (citing

       People v. Peterson, 2017 IL 120331, ¶ 37). To meet the preponderance of the evidence standard,

       the State need only present enough evidence to render the fact at issue more likely than not. Id.

¶ 16          In making a best interest determination, the trial court shall consider, within the context

       of the child's age and developmental needs, the following: (1) the physical safety and welfare of

       the child; (2) the development of the child's identity; (3) the child's background and ties,

       including familial, cultural, and religious; (4) the child's sense of attachments, including where

       the child feels love, attachment, and a sense of being valued, the child's sense of security and

       familiarity, continuity of affection for the child, and the least disruptive placement alternative for

       the child; (5) the child's wishes and long-term goals; (6) the child's community ties; (7) the

       child's need for permanence, including the need for stability and continuity of relationships with

       parent figures, siblings, and other figures; (8) the uniqueness of every family and child; (9) the

       risks related to substitute care; and (10) the preferences of the person available to care for the

       child. 705 ILCS 405/1-3(4.05) (West 2020).

¶ 17          A trial court's best interest determination will not be reversed unless it is against the

       manifest weight of the evidence. K.P., 2020 IL App (3d) 190709, ¶ 43; In re Daphnie E., 368 Ill.

       App. 3d 1052, 1072 (2006) (when the admission or denial of evidence is at issue on appeal, the


                                                         7
       trial court's judgment is reviewed for an abuse of discretion; however, when the sufficiency of

       the evidence presented at the termination hearing is challenged on appeal, the appropriate

       method of review is the manifest weight standard). “A best interest determination is against the

       manifest weight of the evidence where it is clearly apparent from the record that the trial court

       should have reached the opposite conclusion or that the conclusion itself is unreasonable,

       arbitrary, or not based on the evidence presented.” K.P., 2020 IL App (3d) 190709, ¶ 43.

¶ 18           Here, we agree with the State’s contention that respondent has provided no analysis in

       her brief on appeal in regard to the above-referenced best interest factors. See Ill. S. Ct. R.

       341(h)(7) (appellant’s brief shall include an argument, which shall contain the contentions of the

       appellant and the reasons therefor; points not argued are forfeited). We also note that despite the

       State's argument in its response brief, respondent did not file a reply brief to address the best

       interest factors. Nonetheless, the rule of forfeiture is a limitation on the parties, not on the courts,

       and our concern in providing a just result can override considerations of forfeiture. In re Madison

       H., 215 Ill. 2d 364, 371 (2005). We, therefore, address respondent’s contention that the State did

       not meet its burden of proving that it was in J.W.’s best interest to terminate her parental rights.

       See id. (“[u]nder the circumstances in the present matter, where the well-being of a child and

       parental rights are at issue, we elect not to apply the rule of [forfeiture] and will consider the case

       on the merits”).

¶ 19           Initially, we noted there was no indication in the record that the best interest report was

       submitted into evidence or that the trial court took judicial notice of, or considered, the best

       interest report. Nonetheless, there was evidence, by way of Gillespie’s testimony, that the

       applicable best interest factors supported the trial court’s determination that it was in J.W.’s best

       interest to terminate respondent’s parental rights. The best interest factors favoring J.W.’s current


                                                          8
       placement included J.W.’s safety and welfare, the development of his identity, J.W.’s

       background and ties, his sense of attachment, and the foster family’s preferences. In his current

       placement, J.W. was happy, healthy, safe, secure, and provided for, and his older sibling had

       been adopted by the same foster family. We particularly note that J.W.’s need for permanence

       favored termination. Two-and-one-half-year-old J.W. had been in foster care since November of

       2018, essentially the entirety of his life, during which time respondent was incarcerated.

       Moreover, there was no indication that J.W. had any sense of attachment to, or bond with,

       respondent. In reviewing the statutory factors within the context of J.W.’s age and developmental

       needs, we cannot say that the trial court’s finding that it was in J.W.’s best interest to terminate

       respondent’s parental rights was against the manifest weight of the evidence. See K.P., 2020 IL

       App (3d) 190709, ¶¶ 41, 43. We, therefore, affirm.

¶ 20                                           III. CONCLUSION

¶ 21          The judgment of the circuit court of Peoria County is affirmed.

¶ 22          Affirmed.




                                                         9